Citation Nr: 0306335
Decision Date: 06/12/03	Archive Date: 08/07/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-24 312	)	DATE JUN 12, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


ORDER

           The following correction is made in a decision issued by the Board in this case on April 1, 2003. 

           On page 2, INTRODUCTION, paragraph 3, The issue of entitlement to an initial compensable rating for a right hand fifth digit injury is addressed in the Remand portion of this decision. should be deleted.  



	                        ____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans Appeals



Citation Nr: 0306335	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
hand fifth digit injury.

2.  Entitlement to an initial compensable rating for lumbar 
spine disorder. 

3.  Entitlement to a higher initial rating for 
gastroesophageal reflux disease, currently evaluated as 10 
percent disabling. 

4.  Entitlement to an initial compensable rating for 
bilateral pes planus with plantar fasciitis.

5.  Entitlement to service connection for right ear hearing 
loss.

6.  Entitlement to service connection for left ear tinnitus.

7.  Entitlement to service connection for right shoulder 
condition.

8.  Entitlement to a rating in excess of 10 percent based on 
multiple, noncompensable, service-connected disorders.   


9.  Entitlement to a compensable rating for a right fifth 
finger disorder.

(The issue of entitlement to an initial compensable rating 
for chronic left ankle strain will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to December 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The issue of entitlement to an initial compensable rating for 
a right hand fifth digit injury is addressed in the Remand 
portion of this decision. 




FINDINGS OF FACT

1.  The veteran's low back disorder is primarily manifested 
by characteristic pain on motion, muscle spasm, and x-ray 
evidence of minimal arthritis.

2.  The veteran's gastroesophageal reflux disease is 
primarily manifested by nausea, vomiting, water brash, and 
burning in his throat, all of which do not result in overall 
considerable impairment in health.

3.  The veteran's bilateral foot disorder is primarily 
manifested by subjective complaints of pain on use, 
additional functional loss due to subjective complaints of 
pain and swelling with prolonged use, and objective evidence 
of inflammation of the fascia.  

4.  The competent medical evidence shows that the veteran 
does not currently have a right ear hearing impairment upon 
which compensation benefits may be based.

5.  The competent medical evidence shows that the veteran 
currently has left ear tinnitus and that the veteran 
complained of tinnitus during service.     

6.  The competent medical evidence shows that the veteran 
currently suffers from a right shoulder disorder that was 
present during service.  

7.  The veteran has been assigned compensable ratings for 
several disorders.  

8.  The veteran has no finger ankylosis.


CONCLUSIONS OF LAW

1.  The schedular criteria for a higher initial rating of 20 
percent, and no more, for the full period of the appeal for a 
lumber spine disorder have been approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§3.159, 4.1-4.14, 
4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5295 (2002).  

2.  The schedular criteria for an initial rating in excess of 
10 percent for gastroesophageal reflux disease have not been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.114, Diagnostic 
Code 7399-7346 (2002).  

3.  The schedular criteria for a higher initial rating of 10 
percent, and no more, for the full period of the appeal for 
bilateral pes planus with plantar fasciitis have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5276 (2002).  

4.  Right ear hearing loss was not incurred in active 
military service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2002).

5.  Left ear tinnitus was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).

6.  A right shoulder disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).

7.  The criteria for a rating in excess of 10 percent for 
multiple noncompensable service-connected disabilities have 
not been met.  38 C.F.R. § 3.324 (2002).  

8.  The manifestations of the right fifth finger disorder do 
not warrant a compensable rating. 38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-
4.46, 4.59, 4.71a, Diagnostic Code 5227 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act of 2000

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claim 
Assistance Act of 2000 (VCAA) redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  The 
Board finds that the requirements under the new laws and 
regulations have been substantially met.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims and the reasons the claims were 
denied.  The RO provided the veteran with a copy of the 
November 1998 and January 2000 rating decisions, March 1999 
Statement of the Case, and January 2000 and November 2001 
Supplemental Statements of the Case.  In correspondence dated 
in October 2001, the Board provided the veteran with notice 
of the VCAA and VA's duties there under.  The Board advised 
the veteran of what evidence was needed to substantiate his 
claims.  In correspondence dated in January 2003, the Board 
advised the veteran that there had been a change in the law 
regarding his appeal for entitlement to a compensable rating 
for residuals of a right hand fifth digit injury.  In 
response, the veteran noted a number of complaints concerning 
his right arm in a March 2003 letter.

The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO afforded the veteran appropriate VA examinations in 
April 1998, April 1999, and December 1999.  The RO retrieved 
VA treatment records and service medical records.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Moreover, VA has fully discharged 
its duty to notify the claimant of the evidence necessary to 
substantiate the claims and of the responsibility of VA and 
the claimant for obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the 
Board will proceed with appellate review.


Initial Compensable Rating for Lumbar Spine Disorder

The veteran's service-connected lumbar spine disorder is 
presently assigned a noncompensable rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5003-5292.  

The April 1998 VA examination report shows that the veteran 
complained of back pain.  A physical examination revealed 
that the veteran had the ability to touch his toes, side 
bend, rotate, and backward flex without significant pain.  
There were, however, trigger point areas bilaterally in the 
lower back with muscle spasm.  The diagnosis was degenerative 
arthritis of the back.  The impression of the x-ray of the 
lumbar spine was minimal hypertrophic changes without acute 
bony abnormality.  The sacrum was normal.  The April 1999 VA 
examination report shows that the veteran continued to 
complain of pain and in addition, he complained of a constant 
general aching in his back.  A physical examination revealed 
that the veteran was able to stand fairly erect.  Lumbar 
lordosis was essentially normal.  There was no rotoscoliosis 
found.  He could side bend about 30 degrees bilaterally, 
complaining of pain on side bending right with pain located 
on the left side.  He could flex his trunk forward about 45 
degrees without any complaint.  He could rotate the trunk 
bilaterally about 55 degrees without any particular localized 
complaint.  It was noted that muscle tone and development 
appeared essentially normal throughout the back.  The 
examiner provided a diagnosis of degenerative joint disease 
of the lumbar spine.  

The foregoing findings show that the veteran's low back 
disorder is more productive of symptomatology associated with 
a 20 percent rating under Diagnostic Code 5295.  There were 
objective findings of characteristic pain on motion according 
to the 1998 and 1999 examination reports, which supports a 10 
percent rating.  In addition, lumbar muscle spasm was 
demonstrated at the 1998 examination, which supports a 20 
percent rating.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Accordingly, while no objective findings of unilateral loss 
of lateral spine motion in the standing position were 
reported, the Board finds that the veteran's disability 
picture more nearly approximates the criteria for a 20 
percent rating under Diagnostic Code 5295 for symptomatic 
painful motion and muscle spasm.  The Board notes that in 
making its determination, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, which address additional factors such as painful 
motion, additional functional loss due to pain, weakness, 
etc., were considered and accounted for in the assigned 
rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board further finds that the next higher rating of 40 
percent is not warranted as there were no objective findings 
of severe symptoms, with listing of whole spine to opposite 
side, positive Goldwaithe's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.   
The examination reports show that the veteran has range of 
motion in all lumbar planes.  The most significant limitation 
of motion was shown at the 1999 examination.  The veteran was 
able to forward bend to 45 degrees without any complaint 
which is indicative of moderate limitation of motion of the 
lumbar spine under Diagnostic Code 5292.  In regard to side 
bending and rotation, the veteran showed very slight 
limitation in motion due to additional functional loss due to 
pain.  Thus, the veteran is not entitled to a 40 percent 
rating under Diagnostic Code 5292 for severe limitation of 
motion.   

There is no medical evidence of vertebra fracture, complete 
bony fixation of the spine, ankylosis of the lumbar spine, or 
intervertebral disc syndrome, so Diagnostic Codes 5285, 5286, 
5289, and 5293 are not applicable.  Accordingly, an initial 
20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 is assigned.  


A Higher Initial Rating for Gastroesophageal Reflux Disease 
 
The veteran's service-connected gastroesophageal reflux 
disease (GERD) is presently assigned an initial rating of 10 
percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7399-
7346.  The RO has rated the veteran's GERD by analogy to 
hiatal hernia, as GERD is an unlisted condition.  38 C.F.R. § 
4.20.  Under Diagnostic Code 7346, a 30 percent rating is 
assigned when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health. A 10 percent rating is 
assigned when there are two or more of the symptoms for the 
30 percent evaluation of less severity.  The RO increased the 
veteran's rating from 0 percent to 10 percent disabling in a 
January 2000 rating decision.  

The April 1998 VA examination report shows that the veteran 
reported that he had no circulatory disturbances, diarrhea or 
constipation, but he experienced occasional nausea with 
infrequent vomiting.  He also had water brash.  He took 
medication.  A physical examination showed no evidence of 
ulceration.  He had no significant pain or tenderness in the 
abdomen.  The diagnosis was GERD with labs and x-rays 
ordered.  The May 1998 upper gastrointestinal series revealed 
some raw area in the gastroesophageal junction just along one 
area, but there was no mass.  There was a small hiatal 
hernia.  There were no lesions of the stomach and there were 
no ulcers in the duodenum.  There were no masses in the 
esophagitis, but this area was somewhat friable.

In a November 1999 statement, the veteran related that his 
symptoms were not completely relieved by medication.  He 
complained of recurrent epigastric pain with dysphagia and 
pyrosis.  

The December 1999 VA examination report shows that the 
veteran reported that his GERD continued to worsen.  He 
currently experienced a little reflux of the water brash-type 
fluid into his throat about twice a day.  He complained of 
near constant burning in his throat.  He related that after 
an hour or two after he goes to bed, he flushes up a lot of 
water brash as well.  He sometimes vomited the water brash 
out.  He continued to take medications.  He never noticed any 
blood in the water brash and his bowels worked normally with 
no blood or black stools.  The examiner noted that the 
veteran had gained nine pounds since his last examination.  
The diagnosis remained GERD.  

The findings reported on the examination reports show that 
the veteran's disability picture is more productive of 
symptomatology associated with a 10 percent rating.  The 
veteran has symptoms associated with a 30 percent evaluation 
but of less severity.  There is no medical evidence of record 
that the veteran's symptoms produce considerable impairment 
in his health.  Accordingly, an initial 10 percent rating 
under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346 is 
warranted.

Initial Compensable Rating for Flat Feet with Plantar 
Fasciitis and right fifth finger

The veteran's service-connected bilateral pes planus is 
presently assigned a noncompensable rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5276.

An April 1998 VA examination report shows that the veteran 
complained of foot pain.  He claimed that he was no longer 
able to run or play racquetball, due in part to foot pain.  
He added that the pain was more localized in his left ankle 
than in his feet.  It is notable that a VA treatment record 
dated a couple of days after this examination shows that the 
veteran reported that he ran about 3 miles every day and that 
he had no problems exercising other than occasional left 
ankle pain. Nevertheless, at the 1998 VA examination, the 
veteran also complained of  occasional swelling, particularly 
of the dorsum of the left foot.  The examiner noted that 
there was some evidence of some bilateral fasciitis along 
with his flat feet problems.  The veteran reported that he 
wore insets and arch supports.  During flare-ups, he 
experienced constant pain and was unable to stay on his feet.  
He utilized no assistive devices such as crutches, brace, 
cane, corrective shoes, etc.  A physical examination revealed 
bilateral flat feet and inserts were noted.  The examiner 
noted that his Achilles' tendon appeared to be unaffected by 
his flat foot problem.  He was able to rise up on his toes 
and up on his heels with minimal pain.  He had some pain over 
the lateral right foot involving the metatarsal area of the 
right little toe.  There was no objective evidence of painful 
motion and edema.  His shoe wear was over the outside edge of 
his heel.  No vascular or skin problems were noted.  He had 
no significant difficulty with standing, squatting, 
supination, pronation, and rising on toes and heels.  No 
hammer toe was noted.  There was no change in Achilles' 
tendon on bearing and non-weight bearing.  Diagnosis was 
bilateral flat feet and plantar fasciitis bilaterally.  An x-
ray of the feet revealed there was a slight bony deformity 
involving the head of the feet metatarsals bilaterally.  It 
was noted that this could be due to an old injury and that 
there was no other acute abnormality.  The impression was 
there was no acute abnormality.  

In a November 1999 statement, the veteran noted that although 
he wore inserts and arch supports, his symptoms were not 
relieved.  He still experienced pain, and during flare-ups, 
he was unable to stay on his feet due to constant pain.  He 
must sit down several times a day due to swelling and pain in 
his feet.

The foregoing evidence shows that symptomatology associated 
with the veteran's bilateral pes planus does not more nearly 
approximate the criteria for a compensable rating under 
Diagnostic Code 5276 as there is no evidence of moderate 
symptoms manifested by weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, and pain 
on manipulation and use of the feet, bilateral or unilateral.  
There was no objective evidence of pain shown on examination, 
but the veteran complained of subjective pain on use.  The 
veteran also complains of pain and swelling in his feet with 
prolonged use.  There was no indication of swelling on use 
but the examiner noted the presence of some bilateral 
fasciitis.  In consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, the Board finds that a 10 percent rating is 
nevertheless appropriate for the veteran's subjective 
complaints of pain and swelling and objective evidence of 
inflammation of the fascia.

As the rating is based on subjective complaints and reliance 
on factors outside the rating criteria, the Board finds that 
the next higher rating of 20 percent is clearly not warranted 
under Diagnostic Code 5276.  Similarly, the Board considered 
other potentially applicable diagnostic codes under which the 
veteran might be entitled to a rating in excess of 10 
percent.  The x-ray of the feet revealed a slight bony 
deformity, but no evidence of malunion of or nonunion of 
tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic 
Code 5283.  There is no evidence that the veteran suffers 
from claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 5278.  
The other diagnostic codes do not assign ratings in excess of 
10 percent.  Accordingly, an initial 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5276
is assigned.  

The veteran's fingers display no ankylosis.  Accordingly, no 
compensable rating is assignable for the right little finger.  
This would be true even if service connection were in effect 
for the fourth finger.

Staged Rating and Extraschedular Rating

The veteran's GERD, lumbar spine disorder, and bilateral pes 
planus with plantar fasciitis have not been shown to be 
manifested by greater than the criteria associated with the 
ratings assigned during any portion of the appeal period.  
Accordingly, staged ratings are not in order and the assigned 
ratings are appropriate for the entire period of the 
veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Any limits on the veteran's employability due to his GERD, 
lumbar spine disorder, and bilateral pes planus with plantar 
fasciitis, have been contemplated in the ratings assigned.  
The evidence does not reflect that these disabilities have 
necessitated any frequent periods of hospitalization during 
the appeal period.  Thus, the record does not show an 
exceptional or unusual disability picture not contemplated by 
the regular schedular standards that would warrant the 
assignment of an extraschedular rating.  Since application of 
the regular schedular standards is not rendered impracticable 
in this case, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.


Service Connection for Right Ear Hearing Loss 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The service medical records show that audiometric testing 
conducted at the veteran's enlistment examination in July 
1974 revealed no auditory threshold in any of the frequencies 
that was 40 decibels or greater, and no auditory thresholds 
for at least three of the frequencies that were 26 decibels 
or greater.  Similarly, service examination reports and 
audiograms show no impaired hearing in the right ear.  There 
is also no medical evidence that right ear hearing loss 
manifested to a compensable degree within the one-year 
presumptive period following the veteran's discharge from 
service.  38 C.F.R. §§ 3.307, 3.309.

There is a post-service audiological examination report of 
April 1998.  Audiometric testing revealed pure tone air 
conduction thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
20

The examiner noted that thresholds for the right ear 
indicated normal hearing sensitivity for the compensable 
range.  It was noted that word recognition ability was very 
good.  Immittance testing revealed normal middle ear 
functions.  Acoustic reflex responses were elicited within 
normal limits for both ears when measured from the right ear.  
Thus, the competent medical evidence continues to show that 
the veteran does not have a right ear hearing impairment upon 
which compensation benefits may be based.  Accordingly, 
service connection is not warranted.  38 C.F.R. §§ 3.303, 
3.385.   As the preponderance of the evidence is against the 
veteran's claim, the "benefit of the doubt" rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002).   


Service Connection for Left Ear Tinnitus 

The veteran's July 1974 enlistment examination report shows 
that the veteran reported that he had left ear tympanoplasty 
at age thirteen.  The report does not note any complaints of 
or findings of tinnitus.  Service medical records dated in 
November 1974, January 1975, March 1975, and October 1976 
show that the veteran complained of tinnitus in the left ear, 
described at times as a buzzing sound or ringing with a 
tickling sensation.  The remaining service medical records-
including the June 1997 Report of Medical Assessment-are 
absent any such complaints.  

An April 1998 VA examination report shows that the veteran 
reported that he had reconstructive surgery on his left 
eardrum due to chronic ear infections while in service.  The 
veteran maintained that he was exposed to noise during 
service and that hearing protection devices were only 
utilized when available.  He reported that he experienced 
periodic tinnitus in both ears, mainly in the left ear for 
many years. A physical examination revealed a well healed 
modified radical mastoidectomy scar and cavity on the left.  
The tympanic membrane showed tympanosclerosis with retraction 
and a tuning fork which lateralized to the left ear.  There 
was no active ear disease or infectious disease of the middle 
or inner ear present.  The examiner noted that the 
"disease" caused occasional bilateral ringing tinnitus, 
mainly in the left.  The examiner provided a diagnosis of 
mixed-type hearing loss primarily conductive, bilaterally 
worse in the left ear.  

It is not entirely clear what "disease" the examiner is 
referring to as the cause of the tinnitus, but it appears 
that the examiner determined that the veteran experienced 
tinnitus in his ears even though the examiner did not 
diagnosis him with the ear disorder.  There is a significant 
gap between medically documented complaints of tinnitus 
during service and the veteran's current complaints of 
tinnitus, but according to the examiner, the veteran 
currently has tinnitus.  Accordingly, the Board finds that 
service connection for left ear tinnitus is warranted.  38 
C.F.R. § 3.303.  


Service Connection for Right Shoulder Disorder

The veteran's July 1974 enlistment examination report shows 
that the veteran's upper extremities were clinically 
evaluated as normal.  Service medical records dated in 
December 1992 show that the veteran was seen for complaints 
of right shoulder pain noted to have existed for the past one 
week.  It was noted that he played racquetball with that arm.  
A physical examination revealed tenderness over the 
superspinatus tendon.  Pain was noted at the 
acromioclavicular joint.  The assessment was supraspinatus 
tendonitis.  The radiologic report noted no significant 
radiographic abnormality.  Records dated in April 1995 show 
that the veteran was seen for complaints of right shoulder 
pain.  The veteran reported a history of pain for the past 
four weeks in connection with playing racquetball.  A 
physical examination revealed tenderness over the rotator 
cuff.  The assessment was probable rotator cuff injury.  The 
consultation report noted overuse and right deltoid strain.  
A July 1995 physical profile shows that the veteran was 
limited to no upper body "PT" for three months.  The June 
1997 Report of Medical Assessment is absent any complaints of 
or findings of a right shoulder disorder.   

Post-service VA treatment records and the April 1998 VA 
examination report show that in January 1998, the veteran 
complained of right shoulder pain.  The assessment was rule 
out rotator cuff impingement syndrome.  An x-ray revealed a 
normal right shoulder.  The April 1998 VA examination report 
shows that a physical examination revealed some limitation of 
motion and pain, but no significant evidence of tendonitis in 
the shoulder.  The diagnosis was status post probable rotator 
cuff strain or sprain.  VA treatment records further show 
that in December 1998, the veteran's right shoulder was 
treated with an injection into the acromioclavicular joint.  
The impression was degenerative joint disease of the 
acromioclavicular joint.  A January 1999 record shows that 
the veteran continued to complain of right shoulder problems.  
He reported that he had played a lot of racquetball.  A 
physical examination revealed a tender acromioclavicular 
joint.  The assessment was arthritis of acromioclavicular 
joint.  A July 1999 treatment record noted that the veteran 
reported a five-year history of right shoulder pain.  The 
record noted that he was treated with injections and had been 
diagnosed with a bone spur.  The assessment was bone spur in 
right shoulder causing significant pain and restriction of 
activity.  An August 1999 record shows that the veteran 
underwent a Neer-Mumford procedure with a rotator cuff 
repair.  The postoperative diagnosis was right shoulder pain 
with impingement and rotator cuff tear.  

The service medical records show that the veteran sustained 
an unidentified injury to his right shoulder during service.  
Although there are no medically documented complaints of 
right shoulder pain between July 1995 and January 1998, it is 
significant that the veteran was diagnosed with probable 
rotator cuff injury during service and he eventually 
underwent a rotator cuff repair after service in 1999.  There 
is no medical evidence that the veteran sustained an 
intervening injury of such severity so as to become the 
proximate cause of the veteran's post-service complaints of 
right shoulder pain and eventual rotator cuff repair.  
Accordingly, service connection for a right shoulder disorder 
is warranted.  38 C.F.R. § 3.303. 


A Rating in Excess of 10 percent Based on Multiple, 
Noncompensable, Service-connected Disorders

The veteran is not entitled to compensation benefits under 38 
C.F.R. § 3.324, as he is no longer assigned noncompensable 
ratings for multiple disorders.  







ORDER

An initial rating of 20 percent, and no more, for the full 
period of the appeal for a lumbar spine disorder is granted.

An initial rating in excess of 10 percent for 
gastroesophageal reflux disease is denied. 

An initial rating of 10 percent, and no more, for the full 
period of the appeal for bilateral pes planus with plantar 
fasciitis is granted.

Service connection for right ear hearing loss is denied.

Service connection for left ear tinnitus is granted.

Service connection for residuals of a right shoulder injury 
is granted.

A rating in excess of 10 percent based on multiple, 
noncompensable, service-connected disorders is denied. 

A compensable rating for the right fifth finger disorder is 
denied.




	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

